Title: From Benjamin Franklin to Samuel Cooper, 22 April 1779
From: Franklin, Benjamin
To: Cooper, Samuel


My dear Friend
Passy, April 22. 1779.
I received your valuable Letter by the Marquis de la Fayette; and another by Mr. Bradford. I can now only write a few Words in Answer to the latter, the former not being at Hand.— The Depreciation of our Money must, as you observe, greatly affect Salary Men, Widows & Orphans. Methinks this Evil deserves the Attention of the several Legislatures and ought if possible to be remedied by some equitable Law, particularly adapted to their Circumstances. I took all the Pains I could in Congress to prevent the Depreciation by proposing first that the Bills should bear Interest; this was rejected, and they were struck as you see them. Secondly, after the first Emission, I proposed that we should stop, strike no more, but borrow on Interest those we had issued. This was not then approved of and more Bills were issued.— When from the two great Quantity they began to depreciate, we agreed to borrow on Interest, and I propos’d that in order to fix the Value of the Principal, the Interest should be promis’d in hard Dollars. This was objected to as impracticable: but I still continue of Opinion, that by sending out Cargoes to purchase it we might have brought in Money sufficient for that Purpose, as we brought in Powder, &c; and that tho’ this Operation might have been attended with some Disadvantage, the Loss would have been a less Mischief than that attending the Discredit of the Bills, which threatens to take out of our Hands the great Instrument of our Defence. The Congress did at last come into the Proposal of paying the Interest in real Money: But when the whole Mass of the Currency was under Way in Depreciation, the Momentum of its Descent was too great to be stopt by a Power that might at first have been sufficient to prevent the Beginning of the Motion. The only Remedy now seems to be a Diminution of the Quantity by a vigorous Taxation, of great nominal Sums, which the People are more able to pay in Proportion to the Quantity & diminished Value; and the only Consolation under the Evil is that the Publick Debt is proportionably diminish’d; with the Depreciation; —and this by a Kind of imperceptible Tax, every one having paid a Part of it in the Fall of Value that took Place between his Receiving and Paying such Sums as pass’d thro’ his Hands. For it should always be remembered that the original Intention was to sink the Bills by Taxes, which as effectually extinguish the Debt as an actual Redemption.— This Effect of Paper Currency is not understood on this Side of the Water.— And indeed the whole is a Mistery even to the Politicians; how we have been able to continue a War four years without Money; & how we could pay with Paper that had no previously fix’d fund appropriated specifically to redeem it.— This Currency as we manage it is a wonderful Machine. It performs its Office when we issue it; it pays & clothes Troops, & provides Victuals & Ammunition; and when we are oblig’d to issue a Quantity excessive, it pays itself off by depreciation.
Our Affairs in general stand in a fair Light thro’out Europe. Our Cause is universally approved. Our Constitutions of Government have been translated & printed in most Languages, and are so much admired for the Spirit of Liberty that reigns in them, that it is generally agreed we shall have a vast Accession of People of Property after the War, from every Part of this Continent, as well as from the British Islands. We have only to persevere to be great & happy. With the sincerest Esteem, I am ever, Dear Friend Yours most affectionately
BF

P.S. My Respects to Messrs. Bowdoin, Winthrop, Quincy, &c.
Dr. Cooper

